Case: 18-70030     Document: 00515529272         Page: 1     Date Filed: 08/17/2020




         United States Court of Appeals
              for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                 No. 18-70030                       August 17, 2020
                                                                     Lyle W. Cayce
                                                                          Clerk
 Robert Gene Will, II,

                                                        Petitioner—Appellant,

                                     versus

 Bobby Lumpkin, Director, Texas Department of
 Criminal Justice, Correctional Institutions Division,

                                                        Respondent—Appellee.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:07-CV-1000


 Before Owen, Chief Judge, and Willett and Ho, Circuit Judges.
 Don R. Willett, Circuit Judge:
        Robert Gene Will II was sentenced to death by a Texas jury for the
 murder of Harris County Sheriff’s Deputy Barrett Hill. After a failed direct
 appeal and state habeas petition, Will pursued federal habeas relief. His
 claims for ineffective assistance of counsel and inherent trial prejudice were
 denied—the former as procedurally defaulted and the latter on the merits.
 Will attempted to contest the procedural-default holding through a Rule
 60(b) motion, but the district court concluded that it lacked jurisdiction
Case: 18-70030         Document: 00515529272               Page: 2       Date Filed: 08/17/2020




                                        No. 18-70030


 because the motion constituted a successive habeas petition. We agree that
 Will’s Rule 60(b) motion was a successive habeas petition, and we affirm the
 district court. We also affirm the denial of Will’s inherent-prejudice claim,
 resting heavily on the arduous standard of review in the Anti-Terrorism and
 Effective Death Penalty Act.
                                               I
         Will was found guilty of capital murder in Texas state court and
 sentenced to death. 1 Will appealed directly to the Texas Court of Criminal
 Appeals, arguing that the presence of uniformed officers in the courtroom
 impermissibly prejudiced the jury, but the court disagreed. 2 Will then filed a
 state habeas petition with the same court; 3 it was also rejected. 4
         Will then filed a federal habeas petition arguing ineffective assistance
 of trial counsel and impermissible trial prejudice. 5 Only the trial-prejudice
 contention was presented in the prior state habeas proceeding. The district



         1
        For full treatment of Will’s previous proceedings, see Will v. Thaler, No. H-07-
 CV-1000, 2010 WL 2179680, at *1–6 (S.D. Tex. May 25, 2010).
         2
          Will v. State, No. 74,306, 2004 WL 3093238, at *4 (Tex. Crim. App. April 21,
 2004) (unpublished).
         3
            We note that Will’s state habeas counsel had Parkinson’s disease at the time he
 filed this petition. A reviewing doctor testified that “it is probable that [counsel] was
 mentally impaired by the affects [] of Parkinson’s disease to the degree that it made him
 unfit to serve in the capacity as habeas counsel for a capital appeal.”
         4
          Ex parte Will, No. 63,590-01, 2006 WL 832456, at *1 (Tex. Crim. App. March 29,
 2006) (per curiam) (unpublished).
         5
           When Will filed his original federal habeas petition, he also filed a motion to stay
 the state proceedings, which the district court granted. So Will returned to state court, and
 the CCA denied his revived state habeas petition as an abuse of the writ. After this final
 state dismissal, Will returned to federal court with an amended habeas petition, raising
 these claims. Will also raised an actual-innocence claim but does not pursue this claim in
 this appeal.




                                               2
Case: 18-70030           Document: 00515529272           Page: 3      Date Filed: 08/17/2020




                                         No. 18-70030


 court denied Will’s petition because (1) the IATC claim was procedurally
 defaulted and failed on its merits regardless, and (2) the state court did not
 err in denying the trial-prejudice claim on the merits. 6
          Will filed a Rule 59 motion for a new trial and to alter the district
 court’s judgment; this motion was denied. So he filed a Rule 60(b) motion
 for relief from the district court’s judgment. The motion focused on the
 ineffective assistance of both his trial counsel and state habeas counsel,
 urging that the latter should excuse the procedural default ruling on his IATC
 habeas claim. The district court found that Will’s Rule 60(b) motion was a
 successive habeas petition and dismissed it for lack of jurisdiction. 7 Will
 appealed this dismissal to us. 8 But, before we could rule, the Supreme Court
 decided Martinez v. Ryan, holding that “[i]nadequate assistance of counsel at
 initial-review collateral proceedings may establish cause for a prisoner’s
 procedural default of a claim of ineffective assistance at trial.” 9 So we
 remanded Will’s appeal to the district court for (1) reconsideration of the
 Rule 60(b) motion dismissal in light of this new precedent, and (2)
 clarification on whether a certificate of appealability should issue on Will’s
 claims.
          The district court again denied Will’s Rule 60(b) motion, reasoning
 that, regardless of Martinez, it “is a successive habeas petition which the



          6
              Will, 2010 WL 2179680, at *14–24.
          7
           Will v. Thaler, No. CIV.A. H-07-1000, 2012 WL 948409, at *2 (S.D. Tex. Mar.
 19, 2012), order clarified sub nom. Will v. Davis, No. H-07-CV-1000, 2018 WL 4621170 (S.D.
 Tex. Sept. 26, 2018).
          8
              Will v. Davis, No. H-07-CV-1000, 2018 WL 4621170, at *1 (S.D. Tex. Sept. 26,
 2018).
          9
          566 U.S. 1, 9 (2012). A year later Trevino v. Thaler came down, applying the
 Martinez rule to cases from Texas state courts. 569 U.S. 413, 417 (2013).




                                              3
Case: 18-70030               Document: 00515529272             Page: 4       Date Filed: 08/17/2020




                                             No. 18-70030


 [c]ourt has no jurisdiction to consider under [AEDPA].” 10 But it also granted
 Will a COA on two issues: his dismissed Rule 60(b) motion and his denied
 trial-prejudice claim. 11 Will pursues these claims now, arguing that (1) the
 Rule 60(b) motion is not an impermissible successive habeas petition because
 it only attacked the “integrity of the [underlying] federal habeas
 proceeding,” and (2) he should be granted habeas relief from the adverse
 trial-prejudice ruling because the CCA misapplied clearly established federal
 law or its holding was based on unreasonable factual determinations.
                                                   II
           We review de novo “[t]he district court’s determination that a
 purported Rule 60(b) motion constitutes a successive § 2254 habeas
 petition.” 12 But our review of the CCA’s trial-prejudice decision is narrow:
 we only consider whether the decision was “contrary to, or an unreasonable
 application of, clearly established Federal law” or “based on an unreasonable
 determination of the facts in light of the evidence presented in the State court
 proceeding.” 13
                                                  III
                                                   A
           Will proceeds under our statutorily prescribed and exactingly applied
 habeas framework. Normally, “Rule 60(b) allows a party to seek relief from
 a final judgment, and request reopening of his case, under” extraordinary



           10
                Will, 2018 WL 4621170, at *1.
           11
Id. at *3.
           12
                Gilkers v. Vannoy, 904 F.3d 336, 342 (5th Cir. 2018), cert. denied, 139 S. Ct. 1192
 (2019).
           13
                28 U.S.C. § 2254(d).




                                                   4
Case: 18-70030           Document: 00515529272                Page: 5   Date Filed: 08/17/2020




                                           No. 18-70030


 circumstances. 14 But in the habeas context, Will’s Rule 60(b) motion runs
 headlong into AEDPA’s restriction on successive habeas applications. Why?
 Because we—the federal judiciary—are concerned that petitioners will use
 Rule 60(b) motions to subvert the statutory framework and get an
 impermissible second look at their denied habeas claims. 15 So, we must ask,
 was Will’s Rule 60(b) motion actually an impermissible successive habeas
 petition in disguise? The answer: yes, if his Rule 60(b) motion contains one
 or more previously presented habeas claims. 16
         A habeas claim “is an asserted federal basis for relief from a state
 court’s judgment of conviction.” 17 “In most cases, determining whether a
 Rule 60(b) motion advances one or more ‘claims’ will be relatively simple”:
 the motion advances a claim “if it attacks the federal court’s previous
 resolution of a claim on the merits.” 18 But, as we said in Gilkers, “there are


         14
              Gonzalez v. Crosby, 545 U.S. 524, 528 (2005).
         15
              Gilkers, 904 F.3d at 343 (“To ensure that habeas petitioners do not circumvent
 these statutory requirements by filing Rule 60(b) motions that are the functional equivalent
 of unauthorized successive § 2254 petitions, the Supreme Court set forth several guidelines
 . . . for determining the circumstances under which a district court may properly consider
 a Rule 60(b) motion in a § 2254 habeas proceeding.”); Gonzalez, 545 U.S. at 532
 (“[A]lleging that the court erred in denying habeas relief on the merits is effectively
 indistinguishable from alleging that the movant is, under the substantive provisions of the
 statutes, entitled to habeas relief.”); see also Leal Garcia v. Quarterman, 573 F.3d 214, 220
 (5th Cir. 2009) (stating that AEDPA serves as a “gate-keeper by preventing the repeated
 filing of habeas petitions that attack the prisoner’s underlying conviction”).
         16
            Gonzalez, 545 U.S. at 530 (stating that § 2254’s successive petition bar only
 applies to a petitioner’s Rule 60(b) motion if it is an “application for habeas relief”; a
 motion applies for habeas relief if it “contains one or more ‘claims’ ” (citations omitted));
 Williams v. Thaler, 602 F.3d 291, 301 (5th Cir. 2010) (“AEDPA instructs us to dismiss any
 claim presented in a second or successive petition if a petitioner presented the claim in a
 previous application.” (citation omitted)).
         17
              Gonzalez, 545 U.S. at 531.
         18
Id. at 532 (second emphasis in original).




                                                 5
Case: 18-70030            Document: 00515529272               Page: 6       Date Filed: 08/17/2020




                                          No. 18-70030


 two circumstances in which a district court may properly consider a Rule
 60(b) motion in a § 2254 proceeding: (1) the motion attacks a ‘defect in the
 integrity of the federal habeas proceeding’ or (2) the motion attacks a
 procedural ruling that precluded a merits determination.” 19 “If the
 purported Rule 60(b) motion satisfies one of these circumstances,” the
 motion does not present a habeas claim, and “the district court may then
 properly consider [it] under Rule 60(b).” 20
         Will’s Rule 60(b) motion requested relief from the district court’s
 initial holding that his IATC claim was procedurally defaulted. The district
 court denied Will’s motion: “Will’s 60(b) Motion is a successive habeas
 petition which the [c]ourt has no jurisdiction to consider under AEDPA.” 21
 Notably, in its first order finding Will’s IATC claim procedurally
 defaulted—the order that Will’s Rule 60(b) motion attacks—the district
 court also addressed Will’s IATC claim in the alternative, concluding in four
 pages of analysis that the claim failed. 22




         19
904 F.3d at 344.
         20
Id. (citation omitted).
         21
              Will, 2018 WL 4621170, at *1–3.
         22
            Will, 2010 WL 2179680, at *18 (“Even if this Court could consider the substance
 of Will's ineffective-assistance claim, he has not shown Strickland prejudice. The Court
 alternatively denies his Strickland claim on the merits.”); Will, 2018 WL 4621170 (“[T]he
 Court alternatively ruled on the merits of the claims in Will’s federal petition.”). To clarify,
 there are two district court orders creating the present issue. First, the initial order rejecting
 Will’s IATC claim as procedurally barred and, in the alternative, rejecting it on the merits.
Id. at *14–18. Second, the final order reconsidering Will’s Rule 60(b) motion (that
 challenged the initial order) and finding no jurisdiction over it. Will, 2018 WL 4621170, at
 *1. Will directly challenges this final order on appeal. But our analysis requires
 consideration of the initial order to determine whether the final order’s holding—no
 jurisdiction over the Rule 60(b) motion challenging the initial order—was correct.




                                                 6
Case: 18-70030           Document: 00515529272             Page: 7       Date Filed: 08/17/2020




                                          No. 18-70030


         On appeal, Will argues that his Rule 60(b) motion’s “attack on the
 district court’s decisionmaking process was procedural, [and] his [] motion
 is [therefore] not a successive petition.” The State disagrees: Will’s motion
 impermissibly attacked “the federal court’s previous resolution of a claim on
 the merits” no matter how you frame it.
         Will’s briefing predominantly tracks Gonzalez’s “defect in integrity”
 prong: Because of the erroneous procedural-default ruling, he argues, the
 court only briefly addressed the merits of Will’s IATC claim instead of giving
 it full substantive treatment. This argument is unavailing. 23 Instead we
 consider the closer question of whether Will’s motion attacks a procedural
 ruling that precluded a merits determination. 24 Here, the district court
 disposed of Will’s IATC claim on procedural-default grounds, a procedural
 ruling; but it also reasoned, in the alternative, that Will’s IATC claim failed
 on the merits. 25
         The crux of our inquiry is simple—is a merits analysis in the alternative
 a merits determination? If so, the district court’s procedural disposition did
 not preclude a merits determination and, in turn, Will’s Rule 60(b) motion
 presents a habeas claim. Because we hold that a robust merits analysis in the
 alternative is a merits determination, the court’s procedural disposition did
 not “preclude[] a merits determination.” 26 Therefore, Will’s Rule 60(b)


         23
           As the merits analysis was four pages long and analytically robust, Will’s
 contention is a non-starter. See, e.g., Will, 2010 WL 2179680, at *14–18
         24
             Gilkers, 904 F.3d at 344. Though Will did not focus on this argument, his
 comprehensive briefing presented this contention, and we review it. With multiple pages
 of development, record cites, and case examples, the briefing was not so cursory that Will
 forfeited the argument. See Claimant ID 100217021 v. BP Expl. & Prod., Inc., 693 F. App’x
 272, 276 n.4 (5th Cir. 2017) (citing Cinel v. Connick, 15 F.3d 1338, 1342–45 (5th Cir. 1994)).
         25
              Will, 2010 WL 2179680, at *14–18.
         26
              See Gilkers, 904 F.3d at 344.




                                               7
Case: 18-70030           Document: 00515529272               Page: 8      Date Filed: 08/17/2020




                                          No. 18-70030


 motion—attacking a procedural ruling paired with a merits determination in
 the alternative—is a successive habeas petition that we lack jurisdiction to
 consider.
         Consider Gonzalez. In that seminal case, Justice Scalia reasoned that
 a motion only presents a habeas claim if, among other things, the motion
 “attacks the federal court’s previous resolution of a claim on the merits.” 27
 “[O]n the merits” means “a determination that there exist or do not exist
 grounds entitling a petitioner to habeas corpus relief.” 28 And a merits
 analysis in the alternative makes this substantive determination, even if such
 determination was not the basis for the court’s holding. 29 So, when a court
 order analyzes whether “there exist or do not exist grounds entitling a
 petitioner”        to   habeas      relief—in       other   words,      makes      a   merits
 determination—a Rule 60(b) motion contesting this order (even on
 procedural grounds) necessarily presents a successive habeas claim. 30 After
 all, if petitioner succeeds on his procedural claim, the court’s merits
 determination in the alternative will control. 31
         Here, the district court found Will’s claim procedurally barred. But it
 went on to analyze Will’s substantive contentions, “alternatively den[ying]




         27
545 U.S. at 532 (emphasis in original).
         28
Id. at 531–32 n.4 (emphasis added).
         29
Id.
         30
 Id.
         31
            See, e.g., Gallegos-Hernandez v. United States, 688 F.3d 190, 196 (5th Cir. 2012)
 (analyzing a district court’s alternative holding after it overruled its primary holding);
 United States v. Minjarez, 540 F. App’x 349, 350 (5th Cir. 2013) (unpublished) (affirming a
 district court based on its alternative holding); Giles v. City of Dallas, 539 F. App’x 537, 542
 (5th Cir. 2013) (unpublished) (same).




                                                 8
Case: 18-70030           Document: 00515529272               Page: 9   Date Filed: 08/17/2020




                                          No. 18-70030


 his Strickland claim on the merits.” 32 Will filed a Rule 60(b) motion for relief
 from this judgment, urging that the procedural-bar ruling was erroneous.
 Let’s assume Will’s motion is granted—what happens next? The district
 court’s alternative determination will preclude any habeas relief on the
 merits. 33 In turn, because the court made a substantive habeas ruling in the
 alternative, it cannot be said that Will’s Rule 60(b) motion is “merely
 assert[ing] that a previous ruling . . . precluded a merits determination.” 34
 The court’s merits determination was not precluded; it was merely layered
 below a procedural disposition. Therefore, when a court order disposes of a
 habeas claim on procedural and, in the alternative, substantive grounds, a
 Rule 60(b) motion contesting this order inherently presents a successive
 habeas petition.
        This conclusion finds support in Gonzalez’s underpinnings. As we’ve
 discussed, the Gonzalez Court was concerned with preventing habeas
 petitioners from using Rule 60(b) motions to circumvent AEDPA’s
 “successive-petition bar.” 35 And our ruling today respects the Court’s
 expressed concern, recently re-expressed in Bannister v. Davis: “A Rule
 60(b) motion . . . threatens serial habeas litigation; indeed, without rules
 suppressing abuse, a prisoner could bring such a motion endlessly.” 36
 Moreover, giving due weight to a district court’s alternative reasoning on the




        32
             Will, 2010 WL 2179680, at *18.
        33
             Gonzalez, 545 U.S. at 532; see also supra note 31.
        34
Id.
        35
 Id.
        36
             140 S. Ct. 1968, 1710 (2020).




                                                9
Case: 18-70030           Document: 00515529272              Page: 10    Date Filed: 08/17/2020




                                         No. 18-70030


  merits tracks this circuit’s “rule that alternative holdings are binding
  precedent and not obiter dictum.” 37
          In sum, Will’s Rule 60(b) motion—facially challenging a procedural
  ruling and implicitly challenging a merits determination—presents a habeas
  claim. 38 Accordingly, we affirm the district court’s holding that “Will’s 60(b)
  Motion is a successive habeas petition which the Court has no jurisdiction to
  consider under AEDPA.” 39

                                               B
          Will next contends the CCA’s holding that “the mere presence of
  uniformed officers in the courtroom [did not] create[] an atmosphere that
  ‘inherently lacked due process’” was in error; therefore, he insists, this
  habeas claim should have been granted. 40 Because the CCA rejected Will’s
  inherent-prejudice claim on the merits, its holding is subject to AEDPA’s



          37
Tex. v. United States, 809 F.3d 134, 178 (5th Cir.), as revised (Nov. 25, 2015)
  (internal quotations omitted).
          38
             Will’s Rule 60(b) motion also argues that the district court’s proceeding was
  defective because it made its IAC determination “with the benefit of too little evidence”
  and therefore his motion presenting such evidence isn’t successive. But these substantive
  contentions are squarely successive, and improper, under our precedent. In re Coleman, 768
F.3d 367, 371–72 (5th Cir. 2014) (finding that petitioner’s Rule 60(b) motion, requesting
  relief because her counsel did not present certain evidence, was barred as a successive
  habeas petition). We have no jurisdiction over this contention and only consider Will’s
  Rule 60(b) motion to the extent it attacks an allegedly erroneous procedural ruling that
  precluded a merits determination. Cf. id. at 373. However, on remand, the district court
  may consider (and rectify) whether, if at all, an erroneous procedural ruling truncated the
  necessary discovery.
          39
            This outcome is predicated on the comprehensive nature of the district court’s
  substantive habeas determination in the alternative. Will, 2010 WL 2179680, at *14–18.
  Our holding today may not apply with equal force in similar future cases if the district
  court’s analysis in the alternative is unduly cursory.
          40
               Will, 2004 WL 3093238, at *4 (cleaned up).




                                              10
Case: 18-70030                Document: 00515529272         Page: 11       Date Filed: 08/17/2020




                                          No. 18-70030


  relitigation bar. 41 Attempting to hurdle this bar, Will urges the state court’s
  decision was an unreasonable application of clearly established Supreme
  Court precedent—namely Holbrook v. Flynn, 475 U.S. 560 (1986)—and was
  “based on an unreasonable determination of the facts.” We disagree on both
  fronts.
            A state court unreasonably applies clearly established Supreme Court
  precedent when it improperly identifies the governing legal principle,
  unreasonably extends (or refuses to extend) a legal principle to a new context,
  or when it gets the principle right but “applies it unreasonably to the facts of
  a particular prisoner’s case.” 42 But the Supreme Court has only clearly
  established precedent if it has “broken sufficient legal ground to establish an
  asked-for constitutional principle.” 43 To Will, 12–18 uniformed officers
  seated in the courtroom gallery near the jury inherently prejudiced him in
  violation of Flynn, and the CCA’s decision otherwise was an unreasonable
  application of this clearly established precedent.



            41
                 § 2254(d).
            42
Will. v. Taylor, 529 U.S. 362, 407–08 (2000); see also Harrington v. Richter,
  562 U.S. 86, 102 (2011) (stating that relitigation is only permitted “where there is no
  possibility fair[-]minded jurists could disagree that the state court’s decision conflicts with
  [Supreme] Court[] precedent[].”).
            43
             Taylor, 529 U.S. at 380–82 (“[T]he lower federal courts cannot themselves
  establish such a principle.”); see, e.g., Pierre v. Vannoy, 891 F.3d 224, 228 (5th Cir.), as
  revised (June 7, 2018), cert. denied, 139 S. Ct. 379 (2018) (“Without a Supreme Court case
  holding that the State’s unknowing use of false testimony violates the Due Process Clause,
  Pierre cannot show that the Louisiana Supreme Court unreasonably applied clearly
  established federal law as determined by the Supreme Court of the United States.”);
  Woodward v. Epps, 580 F.3d 318, 332 (5th Cir. 2009) (“Given the lack of a clear Supreme
  Court holding that a defendant is entitled to independent psychiatric assistance and the
  different circuit interpretations of Ake on this point, the decision of the Mississippi
  Supreme Court was not ‘contrary to’ or an ‘unreasonable application of’ clearly
  established federal law.”).




                                                11
Case: 18-70030           Document: 00515529272              Page: 12        Date Filed: 08/17/2020




                                           No. 18-70030


          Will’s argument is well made, but not well taken. Neither Flynn, nor
  any other Supreme Court precedent, clearly establishes when uniformed, off-
  duty officers in the courtroom gallery generate inherent prejudice. 44 Because
  this necessary predicate is not met, Will’s argument is a non-starter under
  our deferential standard of review. 45
          Next, Will admonishes that habeas relief is separately warranted
  because the state court’s decision was based on an “unreasonable
  determination of the facts in light of the evidence presented in the State court
  proceeding.” 46 Will trains his sights on the CCA’s “erroneous” finding that
  Will’s case is distinguishable from Woods v. Dugger, 47 “because, among other


          44
             Flynn, 475 U.S. at 572; Jones v. Davis, 890 F.3d 559, 568 (5th Cir. 2018), cert.
  denied, 139 S. Ct. 795 (2019) (finding that off-duty uniformed police officers in the gallery
  present “neither clearly private nor clearly state action” and noting that the Supreme
  Court has never considered Flynn’s applicability to these quasi-state spectators); Carey v.
  Musladin, 549 U.S. 70, 76 (2006) (“In contrast to state-sponsored courtroom practices, the
  effect on a defendant’s fair-trial rights of [private spectator conduct] is an open question in
  our jurisprudence. This Court has never addressed a claim that such private-actor
  courtroom conduct was so inherently prejudicial that it deprived a defendant of a fair
  trial.”).
          45
              Put simply, the Supreme Court has hindered Will’s claim by not affirmatively
  “establish[ing]” the “asked-for constitutional principle.” Taylor, 529 U.S. at 380–82;
  Carey, 549 U.S. at 76 (“Given the lack of holdings from this Court regarding the potentially
  prejudicial effect of [private] spectators’ courtroom conduct . . . , it cannot be said that the
  state court ‘unreasonably applied clearly established Federal law.’ ” (cleaned up)). In
  Jones, we acknowledged the lack of Supreme Court direction on this issue but nonetheless
  reviewed a similar claim on the merits, analyzing whether the “police presence intimidated
  the jury or disrupted the fact-finding process in any way.” 890 F.3d at 571. We do not take
  a similar course here because our review is hemmed in by § 2254(d), as in Carey, 549 U.S.
  at 76; in contrast, Jones’s review was de novo. 890 F.3d at 567.
          46
               Taylor, 529 U.S. at 386 (cleaned up).
          47
            923 F.2d 1454, 1459–60 (11th Cir. 1991) (finding that the presence of uniformed
  prison guards filling over half the gallery, disruptive spectators, the small juror pool, and
  extensive pre-trial publicity created “an unacceptable risk [of] impermissible factors
  coming into play”).




                                                12
Case: 18-70030           Document: 00515529272               Page: 13     Date Filed: 08/17/2020




                                           No. 18-70030


  things, there is no evidence that any of [Will’s] jurors had close ties to law
  enforcement.” 48 But the CCA’s factual findings are “entitled to a
  presumption of correctness,” and Will can only overcome that presumption
  “by clear and convincing evidence.” 49 Though Will’s claim is not frivolous,
  we ultimately disagree—the CCA’s decision wasn’t based on an
  unreasonable factual determination.
          We agree with Will at the outset: The CCA’s conclusion that there
  was no evidence Will’s jurors “had close ties to law enforcement” was
  unreasonable considering the evidence before it. The juror questionnaires
  and trial transcript clearly and convincingly establish that at least three jurors
  actually had “close ties” to police officers. But we disagree with Will’s
  conclusion. The CCA’s no-inherent-prejudice decision was not based on this
  unreasonable determination. Rather, its holding was founded on the lack of
  evidence of “some type of state action.” 50 Its citation to “no evidence” of
  law enforcement ties merely bolstered the conclusion it had already
  reached. 51 In other words, even if the CCA had gotten this factual
  determination right, its conclusion wouldn’t have changed. As we stated in


          48
             Will, 2004 WL 3093238, at *4. Will also takes issue with the state court’s
  assertion that “appellant objected to the officers’ uniforms on only two occasions during a
  two and one-half week trial consisting of 12 days of testimony.” But Will’s issue is more
  with the state court’s implicit finding that the lack of objections demonstrated the record
  was too scant to depict inherent prejudice. However, this argument is curtailed by our
  standard of review—it erroneously takes issue with how the state court applied the law to the
  record, which we cannot review, rather than the reasonableness of the court’s factual
  determinations.
          49
               Leal v. Dretke, 428 F.3d 543, 548 (5th Cir. 2005).
          50
            Will, 2004 WL 3093238, at *4 (“Here, the presence of the uniformed officers in
  the courtroom merely showed their solidarity and support for a fellow slain officer.”).
          51
Id. (“Also, this case is distinguishable from appellant’s cited [non-binding] case
  of Woods v. Dugger because, among other things, there is no evidence that any of appellant’s
  jurors had close ties to law enforcement.” (emphasis added)).




                                                 13
Case: 18-70030           Document: 00515529272               Page: 14       Date Filed: 08/17/2020




                                           No. 18-70030


  Jones, whether jurors have close ties to law enforcement officers is irrelevant
  to an inherent-prejudice claim; such ties only move the needle for actual
  prejudice. 52 Because the “state court’s ruling on the [inherent-prejudice]
  claim . . . was [not] so lacking in justification that there was an error well
  understood and comprehended in existing law beyond any possibility for
  fairminded disagreement,” habeas relief under our deferential AEDPA
  standard is improper. 53
          Will identifies no clearly established law that the CCA misapplied, nor
  any unreasonable factual determinations on which the court based its
  holding. Because Will has not met the statutory prerequisites, his habeas
  claim for inherent prejudice fails here as it did below.
                                                 IV
          We AFFIRM the district court across the board.




          52
             Jones, 890 F.3d at 571 (“We note that the record does not fully support the
  district court’s assertion that no jurors had friends of relatives who were officers; however,
  this discrepancy does not change the outcome of this case because only inherent prejudice
  has been alleged.”).
          53
               Bobby v. Dixon, 565 U.S. 23, 24 (2011) (citation omitted).




                                                 14